Citation Nr: 1738442	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-06 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals, status post arthroplasty of the fifth toe on the left foot.

2.  Entitlement to an initial compensable rating for residuals, status post arthroplasty of the fifth toe on the right foot.

3.  Entitlement to service connection for a back disability, to include as secondary to service connected residuals, status post arthroplasty of the bilateral fifth toes.  

4.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service connected residuals, status post arthroplasty of the bilateral fifth toes.  

5.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service connected residuals, status post arthroplasty of the bilateral fifth toes.  


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The January 2007 rating decision denied compensable ratings for the bilateral fifth toe disabilities and denied each of the service connection claims on appeal.  The Veteran filed a notice of disagreement in December 2007.  He was issued a statement of the case in August 2009.  He filed a substantive appeal in January 2010.

In September 2012, the Board remanded this case to give the Veteran an opportunity to testify at a personal hearing.  

In August 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  

In December 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDINGS OF FACT

1.  The residuals, status post arthroplasty of the fifth toe on the left foot, are not manifested by metatarsal head removal, and there is no x-ray evidence of arthritis.

2.  The residuals, status post arthroplasty of the fifth toe on the right foot, are not manifested by metatarsal head removal, and there is no x-ray evidence of arthritis.

3.  The Veteran did not exhibit a back disability in service or within one year after discharge from service, and a back disability is not otherwise shown to be associated with his active service or with a service-connected disability.

4.  The Veteran did not exhibit a bilateral ankle disability in service or within one year after discharge from service, and a bilateral ankle disability is not otherwise shown to be associated with his active service or with a service-connected disability.

5.  The Veteran did not exhibit a bilateral foot disability in service or within one year after discharge from service, and a bilateral foot is not otherwise shown to be associated with his active service or with a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for status post arthroplasty of the fifth toe on the left foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5172 (2016).

2. The criteria for a compensable evaluation for status post arthroplasty of the fifth toe on the right foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5172 (2016).

3.  A back disability was not incurred in or aggravated by the Veteran's military service, or by a service-connected disability, nor may such a relationship be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  A bilateral ankle disability was not incurred in or aggravated by the Veteran's military service, or by a service-connected disability, nor may such a relationship be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  A bilateral foot disability was not incurred in or aggravated by the Veteran's military service, or by a service-connected disability, nor may such a relationship be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters that were sent to the Veteran in July 2006 and September 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.  A March 2017 memorandum certifies the steps that were taken to attempt to obtain the Veteran's Fitzsimmons Army Hospital records. 

I.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may experience multiple distinct degrees of disability that might result in the assignment of staged ratings, which are different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

In a May 2003 rating decision, the Veteran was granted entitlement to service connection for residuals, status post arthroplasty, of the fifth toes of the left and right feet.  (The surgery was performed in service to correct bilateral clavus mallum of the fifth toes.)  He was assigned 0 percent ratings, effective January 30, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5172.  Diagnostic Code 5172 provides a 0 percent rating for amputation of toes other than the great toe without metatarsal involvement.  It provides a 20 percent rating for removal of one or two metatarsal heads other than the great toe.

As noted by the Veteran's accredited attorney representative at the August 2014 Board hearing, the Veteran believes his fifth toe disabilities should be assigned compensable ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Turning to the evidence of record, the Veteran requested an increased rating on his June 29, 2006, informal claim form, noting that he has toe pain when he stands.

The Veteran underwent a VA examination on August 22, 2006.  In relevant part, the Veteran reported pain and swelling in the toes, mainly in the fifth toes, with redness and heat.  This condition is worse when standing and walking, and it is alleviated by pain medication and foot massage.  He reported that, during flare-ups, he is immobile and has to elevate his legs.  He reported that he has corrective shoes, which provide limited relief, and uses a walker.  

On examination, there was a mild amount of swelling in the bilateral fifth toes.  The Veteran had limited active range of motion of the fifth toe but had full passive range of motion in both dorsiflexion and plantar flexion.  There was mild edema of the fifth toe.  There was mild callus formation bilaterally around the areas of the bases of the fifth toenails.  The examiner noted that clinical testing showed partial resection of the head of the proximal phalanx of the bilateral fifth toes.  The examiner diagnosed pain with limited swelling and limited active range of motion of the bilateral fifth toes following arthroplasty of the fifth toes in the military.  

The May 2017 VA examination report notes that the Veteran reported that he only gets pain on both fifth toes when he wears his tight shoes, and that he feels more comfortable walking without shoes.  On examination, there was only mild tenderness on deep palpation of both fifth toes.  There was no observed gait abnormality.

Based on the above, the Board finds that the criteria for a 20 percent rating under Diagnostic Code 5172 is not warranted, as the Veteran has not had metatarsal heads removed.  

Nor is a compensable rating warranted based on Diagnostic Code 5003.  As noted above, the Veteran's representative contended at that August 2014 Board hearing that the Veteran should be assigned compensable ratings under Diagnostic Code 5003.  The Board finds that no such ratings are warranted, however, as the record does not reflect that the Veteran has arthritis of the fifth toes.  Rather, however, the August 2006 VA examination report notes degenerative joint disease of the first metatarsal phalangeal joint, which involves the first toe and not the fifth toe.  

The Board has considered whether compensable rating or ratings are warranted under 38 C.F.R. § 4.59.  As noted above, actually painful, unstable, or malaligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Pain itself, however, does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance" in order to constitute functional loss.  Id.  The Board finds that entitlement to the minimum compensable (20 percent) rating is not warranted for the Veteran's bilateral fifth toe disabilities.  The Board notes that the pain that is described in the Veteran's case only occurs during limited circumstances.  The Veteran's symptoms are not akin to suffering from chronic pain when walking, standing, or performing other motions or actions.  Crucially, the Board is not persuaded that the Veteran's symptoms are analogous to an individual who actually suffers from removal of the metatarsal head.  To assign a disability rating of 20 percent for a disability that does not exist when a disability rating is available for the disability that actually exists would render the distinction made in the diagnostic criteria meaningless.

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the claim is not in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to compensable ratings for residuals, status post arthroplasty of the fifth toe on the left and right feet, is not warranted.  In addition, the assignment of staged ratings has been considered and is not for application.

In reaching these conclusions, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected bilateral fifth toe disabilities adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The disabilities in the case at hand are not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Chronic diseases as listed under 38 C.F.R. § 3.309(a), such as degenerative disc disease and arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  When there is insufficient evidence of a diagnosis in service (or within the presumptive period), service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service (or the presumptive period).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).




A.  Back

With respect to the current disability, the record reflects that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  (See May 2017 VA examination report.)

With respect to in-service disability, the Veteran has stated that he was treated numerous times in service for back complaints and that he has had back pain ever since service.  (See Board Hearing Transcript, pages 12, 18.)  Service treatment records, however, contain no records of the Veteran having been treated for back complaints in service.  The Board does note that there have been unsuccessful attempts to obtain records of treatment that the Veteran reports that he received at Fitzsimmons Army Hospital.  However, any indications that the Veteran received back treatment at Fitzsimmons Army Hospital are contradicted by the Veteran's December 1980 separation medical history report, on which he expressly denied any history of, or current, recurrent back pain.  (The Board also notes that the Veteran's spine was found to be clinically normal when he was examined at the time of his December 1980 separation examination.)  

Furthermore, the Veteran's reports of having had back pain since service are contradicted by post-service statements indicating that his back pain began years following his separation from service.  Numerous post-service medical records reflect that, when seeking treatment for back pain, the Veteran reported a history of having had back pain since 1994.  (See October 27, 2004, and March 2005 VA medical records.)  Statements made to clinicians in the course of seeking medical treatment are ascribed heightened credibility.  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

At his Board hearing, the Veteran testified that he has had back pain since service.  (See Board hearing transcript, page 18.)  He also testified that his back started hurting him badly in 1985 and that he began getting treatment from a private physician from approximately 1985 to 1987.  (See Board hearing transcript, pages 16-17.)  He also testified that he was in a car accident in 1991 and that he went to a chiropractor after the accident.  (See Board hearing transcript, page 18.)  A December 1999 VA medical record notes that the Veteran reported that his back pain started after a car accident in 1991.  (See VA medical record December 12, 1999.)  In light of the above, the Board must find that the Veteran's reports of continuity of back pain since service are not credible.

The Veteran also contends that the duties that he performed in service led to the development of his current back disability.  He testified at his hearing that his duties in service involved working on air conditioners.  These duties required that he lift and move air conditioners and he believes that these duties led to his current back problems.  He noted that he had to "lift the air conditioner, and you had to lean to set it into the area of the C130.  So I always had to lean on my right, and that's where my problem is.  From the middle of my back to the right side."  There are two etiology opinions of record that address this theory of entitlement.

First, the March 2010 opinion from Dr. A. notes that the Veteran "has had a long history of back pain, dating back to days in the Air Force."  It describes the Veteran's in-service duties, noting that the Veteran "not only did sheet metal work and ducting, but as an aviation mechanic, he would lift loads into aircraft and jump off of them after repairing structures."  He noted that the Veteran "would have instances of back pain" while performing these duties and that he was treated at numerous medical facilities in service.  Following physical examination and diagnostic testing, Dr. A. diagnosed chronic low back pain secondary to lumbar spondylosis; disc bulges at the L4-L5 and L5-S1 level, and disc space narrowing at the L1-L2 levels.  Based on the above, Dr. A. opined that "It does appear that these duties [as described above] could contribute to the degenerative processing the discs, as is likely that it started the cycle of degeneration."  

The Board finds that Dr. A.'s opinion is not probative and persuasive, as it is based in part on an assumption that the Veteran has had complaints of low back pain since service and fails to take into account pertinent aspects of the Veteran's medical history.  Multiple reports of an onset several years post-service, rather than in service, are more probative than the Veteran's subsequent recollections of in-service onset in connection with this claim.  In particular, the Veteran's express denial of any history of, or current, recurrent back pain on his separation medical history report provides the Veteran's own contemporaneous reports of his medical history.  These reports are more credible than a recollection of his medical history more than 25 years following his separation.  Furthermore, it is unclear whether Dr. A. was even aware of the Veteran's 1991 automobile accident, for which he sought treatment from a chiropractor.  This information is potentially a highly relevant piece of the Veteran's medical history that was not accounted for in Dr. A.'s opinion.  For the above reasons, the Board finds that Dr. A.'s opinion is not probative and persuasive to the question at hand.

Dr. A.'s opinion notes concurrence from an opinion from Dr. R.  However, only Dr. R.'s medical records, and not a separate etiology opinion, have been associated with the claims file.  The degree of certainty of any opinion Dr. R. may have had is also unclear, as there is no indication that Dr. R. thought that a relationship between the Veteran's back pain and service was at least as likely as not.  In any event, the Board cannot assume that Dr. R.'s opinion on the etiology of the Veteran's back disability addressed any of the deficiencies of Dr. A.'s opinion.  

The May 2017 VA examiner opined that the Veteran's multilevel spondylosis with mild central spinal canal stenosis L1-2 and tiny superimposed central disc protrusion was less likely as not caused by or related to active service.  He determined that the in-service and post-service medical evidence indicate that the Veteran's back disability first manifested approximately 22 years after his separation from service.  He cited a March 2002 back x-ray showing end plate spurring suggestive of early arthrosis.  

He also opined that it is less likely as not that the Veteran's current back disability was caused by or related to arthroplasty of the fifth toes.  The evidence did not show a foot condition that could have affected back mechanics in the early 1980s or currently.  He noted that the post-operative course of recovery from the Veteran's in-service surgery on the fifth toes was uneventful and the wound healed completely without residuals.  The current complaint was mild pain, especially when wearing tight shoes, and no gait abnormality is noted on examination.

He also opined that it is less likely as not that the Veteran's current back disability was aggravated beyond natural progression by the service-connected toe disabilities.  He again noted that the bilateral fifth toe disabilities in the past and in the present are less likely than not to have affected his back mechanics.  He also noted that, based on progressive serial x-rays and MRIs of his back, the current back condition does not show any permanent disability that could be ascribed to aggravation beyond natural progression.  Therefore, the examiner opined, the Veteran's current back disability is a natural progression of his current diagnosis of degenerative disc disease of the lumbar spine, rather than aggravation beyond natural progression.  

This opinion is highly probative in that it was authored by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It is based on review of the claims file and interview and examination of the Veteran, and it contains a rationale that explains the basis of this opinion with reference to pertinent medical literature.  

The only remaining contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which a layperson may be competent to offer testimony on medical matters, such as describing symptoms observable to the naked eye or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that individuals who provide competent medical evidence on this matter possess a level of expertise that a layperson simply does not possess.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.



B.  Ankles

The Veteran has also claimed entitlement to service connection for a bilateral ankle disability.  He essentially contends that this disability either originated during service or is related to his service-connected fifth toe disabilities.  (See Board hearing transcript, page 10.)  He also contends that his ankle pain may be due to "wear and tear getting up and down, in and out of the truck, and being overweight."  He reported that the swelling in his ankles improved with gastric bypass surgery.  (See August 2006 VA examination report.)   

The only indication of in-service ankle disability is an April 1975 service treatment record noting that the Veteran twisted his right ankle and the impression was that he had a strain.  

A December 12, 2013, VA medical record notes that the Veteran's extremities trace to 1+ edema with what appears to be hemosiderin deposits around the ankles and notes an assessment of anemia.  The Veteran reported at a September 10, 2001, VA medical appointment that he has had ankle pain on and off since 1992.  There is no indication that the Veteran was anemic at any time during service, the Veteran has not alleged having suffered from anemia in service, and the Veteran has submitted no evidence to indicate a relationship between disabilities of the fifth toes and anemia.  Therefore, the Board finds that the issue of entitlement to service connection for anemia is not raised.

There are three VA examination reports of record that pertain to the ankle disability.  An August 2006 VA feet examination report notes reduced range of motion in dorsiflexion on examination and diagnoses of degenerative joint disease with hypertrophy of the tibiotalar joint bilaterally.  This diagnosis was based on review of the record and interview and examination of the Veteran, but there is no indication that x-rays were performed in connection with this particular examination.  

An August 2006 VA joints examination report notes that bilateral x-rays showed no evidence of acute fracture involving the right or left ankle.  The ankles and feet were negative for fracture or subluxation.  The surrounding soft tissues were normal.  The impression was chronic bilateral ankle strain.  No etiology was given.  

A May 2017 VA ankle conditions examination report found that there was no current diagnosis associated with the Veteran's ankles.  It notes that the Veteran twisted his ankle in service, that there was no swelling, and that he was diagnosed with an ankle strain.  He opined that this condition seemed to have resolved, as the separation examination was silent for any ankle complaints.  He noted that VBMS did not show any ankle complaints until the August 2006 VA examination report, which was 31 years after service.  He noted the contradictory examinations from August 2006 (both examinations were conducted on the same day.)  He noted that he did not see another bilateral ankles x-ray in the documentation thereafter until the x-rays that were performed in connection with the current examination.  He noted that these x-rays were unremarkable with no evidence of degenerative joint disease and the only finding being diffuse demineralization.  Based on these facts, he stated that he agreed more with the 2006 findings of negative x-rays and the diagnosis of strain.  He noted there was no ankle swelling on examination.  

The examiner opined that the Veteran's chronic ankle sprain, mild, bilateral was less likely as not caused by or related to his service-connected bilateral fifth toe disability.  He provided similar rationale as with the back claim, noting that the Veteran's fifth toes healed without complications or sequelae and that there is no evidence of gait abnormality.  He also noted that the Veteran's ankle complaints seem to have started in the early 2000s, which is approximately 23 years after his separation from service.  The examiner also opined that it is less likely as not that the Veteran's current bilateral ankle conditions were aggravated beyond natural progression by his fifth toe conditions.  He noted that the examination shows no evidence of a permanent disability on both ankles that could account for aggravation beyond natural progression and that current findings are consistent with a natural progression of the condition.  

In light of the above, the Board finds that the August 2006 VA joints examination report (diagnosing chronic ankle strains but not degenerative joint disease) and the May 2017 VA examination report are more probative evidence of diagnosis.  Only the May 2017 VA examination report provides an etiology opinion, and this opinion is probative in that it is based on review of the record and interview and examination of the Veteran, and it provides an etiology opinion with accompanying rationale.

The only remaining contrary opinion comes from the Veteran himself.  The Veteran's opinion concerns the contention that he was unable to exercise because of his bilateral fifth toe disabilities (in part because his gait was thrown off by his toe disabilities) and, as a result, he became overweight, and his weight problems caused or aggravated his ankle and foot disabilities.  (See Board hearing transcript, page 5.)  The Board recognizes that there are instances in which a layperson may be competent to offer testimony on medical matters, such as describing symptoms observable to the naked eye or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes, however, that the medical evidence of record has not attributed the Veteran's inability to exercise to his bilateral fifth toe disabilities and that the VA examiner has determined that the Veteran does not have gait disturbances due to his fifth toe surgeries.  With respect to the contentions of a link between the Veteran's lack of exercise and his ankles and feet swelling, the questions posed by this theory of entitlement are of such complexity as to require that individuals who provide competent medical evidence on this matter possess a level of expertise that a layperson simply does not possess.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

C.  Feet 

The Veteran has also claimed entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected disability of the fifth toes.  

Other than the fifth toe disabilities, the only indications of foot disability in service were corns on both feet, for which the Veteran sought treatment in October and November 1974.  The Veteran's feet were found to be clinically abnormal on evaluation, but the abnormality was specifically noted to be one inch surgical scars on the bilateral fifth toes.  Likewise, while the Veteran did note a history of, or current, foot trouble on his separation medical history report, the report expressly states that the foot trouble refers to the history of painful clavus mallum deformity of the bilateral fifth toes.  It notes that the Veteran had an arthroplasty performed without complications, and that the Veteran's toes healed completely without residuals.

The August 2006 VA examination report diagnoses mild bunion deformity with degenerative joint disease of the first metatarsophalangeal (MTP) joint.  It provides no etiology opinion.  

The May 2017 VA examination report diagnoses hallux valgus (noted on current examination) and osteoarthritis of the first metatarsophalangeal joints of both feet (first noted on VA examination in 2006).  The examiner noted that current examination showed no evidence of bilateral foot swelling.

The examiner opined that the osteoarthritis of the great toes was less likely than not caused by or related to the service-connected bilateral fifth toe arthroplasty.  The examiner noted that there is no connection, relationship, or pathophysiological mechanism that relates a fifth toe condition to a great toe condition.  The examiner also made the same observations that were noted above for the ankle disability, namely that the fifth toes healed without complications, residuals, or sequelae. 

He also opined that hallux valgus was less likely as not caused by or related to the service-connected bilateral fifth toe arthroplasty.  He noted there is no etio-pathogenic connection between the two conditions.  He noted that hallux valgus is related to hereditary and genetic factors rather than due to the commonly perceived concept of wearing ill-fitting shoes.  He noted that current thinking is that footwear only exacerbates the problem rather than being the main problem.  

He also found it is less likely as not that the Veteran's great toe osteoarthritis was aggravated beyond natural progression by his service-connected fifth toe arthroplasties.  Current examination only showed mild tenderness on direct palpation with no evidence of permanent disability that could be ascribed to aggravation beyond natural progression.  Current x-rays show only mild right and left first toes MTP degenerative joint disease, consistent with natural progression rather than aggravation beyond natural progression.

He also found it less likely as not that the current bilateral hallux valgus was aggravated beyond natural progression by the service-connected fifth toe arthroplasties.  Current examination showed only mild, asymptomatic hallux valgus with no evidence of a permanent disability or deformity that could be ascribed to aggravation beyond natural progression.  

The Board finds that the May 2017 opinion is highly probative in that it was authored by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It is based on review of the claims file and contains a rationale that explains the basis of this opinion with reference to pertinent medical principles.  

The contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

ORDER

Entitlement to an initial compensable rating for residuals, status post arthroplasty of the fifth toe on the left foot, is denied.

Entitlement to an initial compensable rating for residuals, status post arthroplasty of the fifth toe on the right foot, is denied.

Entitlement to service connection for a back disability, to include as secondary to service connected residuals, status post arthroplasty of the bilateral fifth toes, is denied.  

Entitlement to service connection for a bilateral ankle disability, to include as secondary to service connected residuals, status post arthroplasty of the bilateral fifth toes, is denied.  

Entitlement to service connection for a bilateral foot disability, to include as secondary to service connected residuals, status post arthroplasty of the bilateral fifth toes, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


